DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action is in response to the amendment filed on 9/22/2021.
Claims 2-3 and 6-7 have been canceled.
Claims 1, 4, 8, 13-14 and 17 have been amended.
Claims 1, 4-5 and 8-20 are pending for consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejection of claims 4 and 13-14 under 35 U.S.C. 112(b) has been withdrawn as the claims have been amended.
Applicant’s arguments with respect to claim(s) 1, 4-5 and 8-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-5 and 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, this claim recites the limitation “wherein the additional information includes time, date, location, status associated with the mobile device”.  It is unclear if the additional information includes all of the elements which are time, data, location and status associated with the mobile device or the additional information includes only one of the elements in that list (e.g., time, data, location, status).  While a broad claim may be permissible, a claim with uncertain boundaries is not.  Appropriate correction is required.
Regarding claims 8 and 17, these claims recite the limitation “wherein the identification code includes time, date, location, status associated with the sending mobile device”.  It is unclear if the identification code includes all of the elements which are time, data, location and status associated with the mobile device or the identification code includes only one of the elements in that list (e.g., time, data, location, status).  While a broad claim may be permissible, a claim with uncertain boundaries is not.  Appropriate correction is required.
Dependent claims 4-5, 9-16 and 18-20 are rejected for the reasons presented above with respect to rejected claims 1, 8 and 17, and in view of their dependence thereon.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Examiner remark:  The Examiner interpreted the following key terms/phrases in light of the instant application specification.  The terms/phrases and their respective disclosure from the instant specification provided below to provide better clarity to the office actions in relation to cited prior arts disclosures and teachings.
Mobile device – [Instant Specification - 0034] “ The mobile device 120 may be a computing device with cellular calling capabilities (e.g., mobile phone, smart phone, tablet, etc.). In other embodiments, the mobile device 120 may be a computing device with access to the network 140, such as a desktop or laptop computer or server. In general, the mobile device 120 may refer to devices that themselves are not mobile but that have access to a mobile calling network, such as a cellular or other wireless network, through a calling software. For instance, a server placing automated robo-calls may be considered a mobile device within the scope of this description.”
Encrypt - [Instant Specification - 0051]    “The encrypting module 330 is configured to encrypt an identification code from the generating module 310 into an inaudible signal. For example, the encrypting module 330 may be a signal generator configured to determine a waveform that can be transmitted via network 140 (e.g., via cellular communication).”

Claims 1, 8-10, 13, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs,  et al. (US 8462950 B2; hereinafter, Jacobs), and in further view of  Klingler, et al. (US 20200314247, provisional date 3/27/2019; hereinafter,  Klingler)

Regarding to claim 1, Jacobs teaches a computer-implemented method for transmitting an identification code in a telecommunications system via a data processing system in a mobile device connected to a wireless network,  ([Col 1, lines 17-21]  This invention generally relates to the field of encoding and decoding hidden data in electronic signals (transmitting identification code). More particularly, the present invention relates to a system and method for enabling a user to retrieve, decode, and utilize hidden data embedded in audio signals.; [Col 2, lines 60-61] In order to obtain this information, the user could activate his mobile communication device; [Col 7, lines 30-34]  Additionally, a wireless service provider may also desire to collect revenues for providing a wireless network embodied with the features discussed above.) 

collecting identification information;  ([Col 7 , lines 23-38] discloses communication device collecting the serial number as identification information.   It also collects identification information related to products.)
 selecting an identification code based on the identification information;  ([Col 7, lines 39-45] Discloses generating (Selecting) serial number (identification information of the communication device) to encoded (identification code) ]//Examiner remark: in view of the instant disclosure, generating identification code is selecting identification information.)
combing the selected identification code with the additional information to form a new identification code ([Col 4, lines 45-59] The embedding unit 45 produces as an output, signal 22, which includes the original watermark 12 and the new watermark);
 encrypting the identification code;  [Col 2, lines 22-26] The key includes a binary sequence and information describing application of the binary sequence to the signal. The digital watermark is then encoded within the content signal at one or more locations by the watermarking key (encrypting))
 	generating an inaudible signal for the encrypted identification code,  ([Col 5, lines 9-14] The sound waves 32 are thus representative of signal 22, shown in FIG. 3, which includes the watermarks 12 and 21. Although the user can hear the song produced by the sound waves 32, the user cannot hear (inaudible) the watermarks 12 (generating inaudible signal) and 21, which are also embedded in the sound waves 32; [Col 7, 43-
 initiating a phone call the mobile device and another device;  ([Col 7, lines 46-50] The embedding unit 45 of the communication device 40 then provides an output response 92, which includes the user's product selection and the watermark 88. As shown in block 418, the response signal 92 is then transmitted to the base station 50 of FIG. 1. (connecting a telecommunication call)
 generating an audible signal;    ([Col 6, lines 7-11]  In FIG. 6, the microphone 41 is electrically coupled, at least indirectly, to a processor 44. The processor 44 is operable to extract (i.e. generate audible signal) and decode the watermarks 12 and 21)
 merging the inaudible signal with the audible signal generated during the conversation to produce a combined signal; and  ([Col 4, lines 32-59] discloses combining watermark (inaudible signal) with audio signal in a CD (audible signal ) producing a combined signal.
 transmitting the combined signal from the mobile device to the other device via the wireless network.  ([Col 4, lines 55-59] Once converted, the broadcast facility 20 may then radiate the broadcast signal 24 (combined signal) from the antenna 29 for broadcast over the airways. The broadcast signal 24 could be, for example, a radio frequency (RF) or microwave signal Transmitting via the wireless network).)
Jacobs doesn’t explicitly teach collecting the identification information from a group of potential identification codes and additional information, wherein the additional information includes time, date, location, status associated with the mobile device; selecting the identification code from the group of potential identification codes based 
Klingler from analogues endeavor teaches collecting the identification information from a group of potential identification codes and additional information, wherein the additional information includes time, date, location, status associated with the mobile device (Klingler: paragraphs 0048, 0077 and 0085, “The cellular voice capable device can then extract identifiers and passcodes encoded into the audio of the ringing peripheral devices (block 606). … The cellular voice capable device can then establish an encrypted communication channel with the peripheral device using the previously extracted passcode associated with the identifier of the peripheral device”… “the passcode may be generated based on an identifier, nonce, or other information received along with the notice of the incoming call. In one embodiment, an identifier for the peripheral device 504 can be appended to or encoded within the passcode.”); selecting the identification code from the group of potential identification codes based on the identification information (Klingler: paragraphs 0047-0048 and 0085, “The notification can include an identifier of the peripheral device. The cellular voice capable device can then establish an encrypted communication channel with the peripheral device using the previously extracted passcode associated with the identifier of the peripheral device”); generating the audible signal during a conversation over the phone call (Klingler: paragraphs 0003 and 0069, “a voice conversation can be performed at the smart home device 103, with the incoming and outgoing audio of the call exchanged 
Therefore, it would have been obvious to a person having ordinary skills in the art, before the effective filing date of the claimed invention, to incorporate the teaching of Klingler to the teachings Jacobs to use identifiers, additional information and wavelength for safeguarding and securing access.  The combining of the teachings would have yielded predictable results to one of ordinary skills in the art.
Regarding to claim 8,  Jacobs teaches a computer-implemented method for transmitting an identification code in a telecommunications system via a data processing system in a mobile device connected to a wireless network, ([Col 1, lines 17-21]  This invention generally relates to the field of encoding and decoding hidden data in electronic signals (transmitting identification code). More particularly, the present invention relates to a system and method for enabling a user to retrieve, decode, and utilize hidden data embedded in audio signals.; [Col 2, lines 60-61] In order to obtain this information, the user could activate his mobile communication device; [Col 7, lines 30-34]  Additionally, a wireless service provider may also desire to collect revenues for providing a wireless network embodied with the features discussed above.) 

connecting a phone call between the mobile device and a sending mobile device;  ([Col 2, lines 60-63] In order to obtain this information, the user could activate his mobile communication device, e.g. a wireless phone, and push a designated "more information" button on the phone. )
  receiving an inaudible signal from the sending mobile device as part of a conversation over the phone call, ([1013] The wireless phone circuitry would process  the audio signal and decode the watermark in order to extract certain encoded information. See Fig. 3))
 decrypting the inaudible signal to determine an identification code embedded in the signal;  and ([1013]  decode the watermark (decrypt inaudible signal)  in order to extract certain encoded information determine identification signal).  See Fig. 3))
 providing an alert to the decrypted identification code.  ([1012] Consider the business models created if a portable device, such as a wireless phone, was capable of decoding watermarks and presenting the resulting information to an end user. (alert))
Jacobs doesn’t explicitly teach wherein the identification code includes time, date, location, status associated with the sending mobile device; receiving the inaudible signal as part of a conversation over the phone call; and the inaudible signal being ultrasonic or infrasonic; 
Klingler from analogues endeavor teaches the identification code includes time, date, location, status associated with the sending mobile device (Klingler: paragraphs 0048, 0077 and 0085, “The cellular voice capable device can then extract identifiers and  passcode may be generated based on an identifier, nonce, or other information received along with the notice of the incoming call. In one embodiment, an identifier for the peripheral device 504 can be appended to or encoded within the passcode.”); receiving the inaudible signal as part of a conversation over the phone call (Klingler: paragraphs 0003 and 0069, “a voice conversation can be performed at the smart home device 103, with the incoming and outgoing audio of the call exchanged with the user device 115 over an encrypted channel established over the data connection 304B. It will be noted that in addition to the encryption performed for call audio, the data connection 304B may also be encrypted using other means, such as via encryption provided by Wi-Fi, Bluetooth, or any other communication mechanism over which the data connection 304B is established.”); and the inaudible signal being ultrasonic or infrasonic (Klingler: paragraph 0078, “in one embodiment the audio signal may be an ultra-sonic or sub-sonic signal that is above or below the frequencies that are audible to human hearing”)
Therefore, it would have been obvious to a person having ordinary skills in the art, before the effective filing date of the claimed invention, to incorporate the teaching of Klingler to the teachings Jacobs to use identifiers, additional information and wavelength for safeguarding and securing access.  The combining of the teachings would have yielded predictable results to one of ordinary skills in the art.
Regarding to claim 9, the method of claim 8, Jacobs teaches further comprising receiving a combined signal from the sending mobile device as part of the telecommunications call, the combined signal comprising an audible signal and the inaudible signal.  (Fig. 3, 13 discloses a combined audible and inaudible signal)
Regarding to claim 10, the method of claim 9, Jacobs teaches further comprising playing the audible signal via a speaker associated with the mobile device.  (Col 2, lines 63-65] The wireless phone would be equipped with hardware and electronic circuitry that receives the sound heard through speakers of the automobile's radio.)
Regarding to claim 13, the combination of the method of claim 8.  So far as the claim can be understood, Jacobs teaches wherein providing the alert comprises determining information associated with the decrypted identification code.  ([Col 3, lines 27-31] Discloses the processor produces as an output (i.e. alert) the information represented by the hidden data (decrypted information/data). Finally, the system includes a user presentation mechanism configured to present the information represented by the hidden data to the user.)
Regarding to claim 15, the method of claim 8, wherein providing the alert comprises transmitting the decrypted identification code and receiving data associated with the decrypted identification code.  ([Col 2, lines 65-67; Col 3, lines 1-6] discloses a communication device decoding the watermark (decrypting identification code) to receiving additional information associated with code and presenting to the user.)
Regarding to claim 17, Jacobs teaches a mobile device configured to connect to a wireless network to conduct a phone call with a receiving mobile device, (See Fig. 1 label 40, communication device ( mobile device)

input/output devices for facilitating the telecommunications call, comprising a microphone, a speaker, and a user interface, (See Fig. 6; [Col 5, lines 26-34] discloses input/output devices.)
wherein the EUDCIC manager is configured to display an alert via the user interface based on the decrypted identification number.  ([Col 3, lines 27-31] Discloses the processor produces as an output (i.e. alert) the information represented by the hidden data (decrypted information/data). Finally, the system includes a user presentation mechanism configured to present the information represented by the hidden data to the user.)
Jacobs doesn’t explicitly teach wherein the identification number includes time, date, location, status associated with the sending mobile device; the inaudible signal as part of a conversation over the phone call; and the inaudible signal being ultrasonic or infrasonic; 
Klingler from analogues endeavor teaches wherein the identification number includes time, date, location, status associated with the sending mobile device (Klingler:  passcode may be generated based on an identifier, nonce, or other information received along with the notice of the incoming call. In one embodiment, an identifier for the peripheral device 504 can be appended to or encoded within the passcode.”); the inaudible signal as part of a conversation over the phone call (Klingler: paragraphs 0003 and 0069, “a voice conversation can be performed at the smart home device 103, with the incoming and outgoing audio of the call exchanged with the user device 115 over an encrypted channel established over the data connection 304B. It will be noted that in addition to the encryption performed for call audio, the data connection 304B may also be encrypted using other means, such as via encryption provided by Wi-Fi, Bluetooth, or any other communication mechanism over which the data connection 304B is established.”); and the inaudible signal being ultrasonic or infrasonic (Klingler: paragraph 0078, “in one embodiment the audio signal may be an ultra-sonic or sub-sonic signal that is above or below the frequencies that are audible to human hearing”)
Therefore, it would have been obvious to a person having ordinary skills in the art, before the effective filing date of the claimed invention, to incorporate the teaching of Klingler to the teachings Jacobs to use identifiers, additional information and wavelength for safeguarding and securing access.  The combining of the teachings would have yielded predictable results to one of ordinary skills in the art.
Regarding to claim 18, the mobile device of claim 17, Jacobs teaches wherein the EUDCIC manager comprises a detecting module configured to detect the inaudible signal and a decrypting module configured to decrypt the identification number embedded in the inaudible signal.  ([Col 6, lines 10-14] The processor 44 is operable to extract and decode the watermarks 12 and 21, display the associated ID & linking information and/or activate a network link in order to facilitate interaction with an entity associated with the watermarks.) 
Regarding to claim 19, the mobile device of claim 17, Jacobs teaches wherein the EUDCIC manager is configured to select an identification number associated with the mobile device and (See Fig. 10, label 88 discloses selection of an identification number (S/N 8350023) associated with the mobile device.)  encrypt the identification number associated with the mobile device in an inaudible signal to be combined with an audible signal and delivered via the network.  (Fig. 10, label 92 discloses watermarking (encrypting in inaudible signal) of selection of an identification number (S/N 8350023).)
Regarding to claim 20, the mobile device of claim 19, Jacobs teaches wherein the EUDCIC manager comprises a generating module configured to generate the inaudible signal and an encrypting module configured to embed the identification number in the inaudible signal and merge the inaudible signal with the audible signal.  (Fig. 10 discloses the mobile device processor 44 and embedding unit 45 performing generating watermark (inaudible signal), embedding the identification number into the inaudible signal and merging the inaudible and audible signals.)

Claims 4-5, 11, 12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs in view of  Klingler, and in further view of Mahaffey et al. (US 20140373184 A1;  hereinafter, Mahaffey) .

Regarding to claim 4, the method of claim 1, Jacobs and Klingler don’t explicitly teach wherein the group of potential identification codes includes an address of the mobile device, an identifier of a part in the mobile device, and a combination thereof.  
Mahaffey from analogues endeavor teaches wherein the group of potential identification codes includes an address of the mobile device, an identifier of a part in the mobile device, and a combination thereof  ([0069] See table B; teaches identification codes: IMEI, MEID, MAC address, SIM, Google Service framework ID, etc.)
Therefore, it would have been obvious to a person having ordinary skills in the art, before the effective filing date of the claimed invention, to incorporate the teaching of Mahaffey into the teachings of Jacobs and Klingler to add more set of collection of device identification information to improve user authentication and lost device recovery, as taught by Mahaffey.  The combining of the teachings would have yielded predictable results to one of ordinary skills in the art. 
Regarding to claim 5, the method of claim 4, Jacobs and Klingler don’t explicitly teach wherein the identification code is one or more of an International Mobile Equipment Identity (IMEI) number, a Media Access Control (MAC) address, a Mobile Equipment Identifier (MEID), an Identifier For Advertising (IDFA) number a Unique Device Identifier (UDID) number, a Google Advertising ID (AAID) number, and a subscriber identification module (SIM) tracking number.

Therefore, it would have been obvious to a person having ordinary skills in the art, before the effective filing date of the claimed invention, to incorporate the teaching of Mahaffey into the teachings of Jacobs and Klingler to add more set of collection of device identification information to improve user authentication and lost device recovery, as taught by Mahaffey.  The combining of the teachings would have yielded predictable results to one of ordinary skills in the art.  
Regarding to claim 11, the method of claim 8, Jacobs and Klingler don’t explicitly teach wherein the identification code is selected from the group consisting of an address of the sending mobile device, an identifier of a part in the sending mobile device, and a combination thereof.  
Mahaffey from analogues endeavor teaches wherein the identification code is selected from the group consisting of an address of the sending mobile device, an identifier of a part in the sending mobile device, and a combination thereof.  ([0069] See table B; discloses identification codes: IMEI, MEID, MAC address, SIM, Google Service framework ID, etc.)

Regarding to claim 12, the method of claim 11, Jacobs and Klingler don’t explicitly teach wherein the identification code is one or more of an IMEI number, MAC address, or SIM tracking number.  
Mahaffey from analogues endeavor teaches wherein the identification code is one or more of an IMEI number, MAC address, or SIM tracking number.  ([0069] See table B; discloses identification codes: IMEI, MEID, MAC address, SIM, Google Service framework ID, etc.)
Therefore, it would have been obvious to a person having ordinary skills in the art, before the effective filing date of the claimed invention, to incorporate the teaching of Mahaffey into the teachings of Jacobs and Klingler to add more set of collection of device identification information to improve user authentication and lost device recovery, as taught by Mahaffey.  The combining of the teachings would have yielded predictable results to one of ordinary skills in the art. 
Regarding to claim 14, The method of claim 13, Jacobs and Klingler don’t explicitly teach wherein the alert includes an identity, location, or status associated with the sending mobile device.  

Therefore, it would have been obvious to a person having ordinary skills in the art, before the effective filing date of the claimed invention, to incorporate the teaching of Mahaffey into the teachings of Jacobs and Klingler to add more set of collection of device identification information to improve user authentication and lost device recovery, as taught by Mahaffey.  The combining of the teachings would have yielded predictable results to one of ordinary skills in the art. 
Regarding to claim 16, the method of claim 15, Jacobs and Klingler don’t explicitly teach wherein the data indicates whether the sending mobile device is suspicious or authenticated.  
Mahaffey from analogues endeavor teaches wherein the data indicates whether the sending mobile device is suspicious or authenticated.  ([0087] The request includes a device ID (identification information) associated with the mobile device (sending mobile device) to permit the server to check the device ID against a registry and determine the device status (e.g., OK or STOLEN) (i.e. indicating if device is suspicious))
Therefore, it would have been obvious to a person having ordinary skills in the art, before the effective filing date of the claimed invention, to incorporate the teaching of Mahaffey into the teachings of Jacobs and Klingler to add more set of collection of . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-8879986: Discloses a system includes a mobile communication device and a secure element physically coupled to the mobile communication device. 
US-20200090206: Discloses an online/offline market management server using a near-field communication (NFC) tag. The online/offline marketing management server using an NFC tag according to an embodiment of the present invention includes a communication unit configured to communicate with a user terminal, an near-field communication tag managing unit configured to manage NFC tag information formed at a business site.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG T DOAN whose telephone number is (571)272-0740. The examiner can normally be reached Monday-Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D Feild can be reached on (571)272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRANG T DOAN/Primary Examiner, Art Unit 2431